Citation Nr: 0124960	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to March 
1946.  He died on January [redacted], 1998.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in August 1999 by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1. Ankylosing spondylitis pre-existed the veteran's period of 
active service.

2. Ankylosing spondylitis increased in severity during the 
veteran's active service.

3. Ankylosing spondylitis materially contributed to the 
veteran's death.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is warranted. 38 U.S.C.A. §§ 1153, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The appellant has not 
identified any evidence which may be pertinent to her claim 
which the RO has not obtained and considered.  The RO 
notified the appellant of the requirements in law to 
establish service connection for the cause of the veteran's 
death.  In addition, the Board requested and obtained an 
opinion from a specialist in rheumatology on the medical 
issues in this case.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the appellant's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
will, therefore, proceed to consider the appellant's claim on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, is not sufficient to show 
that it casually shared in 

producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b) (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where a preservice disability 
underwent an increase in severity in service, there is a 
presumption of aggravation; clear and unmistakable (obvious 
or manifest) evidence is required to rebut the presumption of 
aggravation.   38 C.F.R. § 3.306(a)(b) (2001).

In the veteran's case, there are no records in the claims 
file pertaining to medical treatment prior to his entrance 
into active duty in May 1944.  The veteran's surviving spouse 
has stated that, in approximately 1940, when he was 14 years 
of age, the veteran developed pain and stiffness of the back 
and hip joints, the etiology of which was not determined by 
the physicians who saw him.  He was at that time, according 
to his surviving spouse, advised to use rubbing alcohol on 
the affected areas.

The veteran's service medical records reveal that, in October 
1944, he was evaluated for pain in the legs.  He gave a 
history of the onset of symptoms 9 years earlier, which was 
mostly pain and occasional giving way of the right knee; 5 
years earlier, he had noticed a drawing sensation in his 
knees and feet, accompanied by dull pain.  He complained of 
pain and easy fatigability of the legs and a worsening 
drawing sensation of the feet and knees.  A complete blood 
count and sedimentation rate were within normal limits.  A 
neurological examination of the central and peripheral 
nervous system revealed no organic pathology.  The veteran 
was returned to duty.  At an examination for separation in 
March 1946, his spine, bones, joints, and muscles were 
reported as normal.

The veteran's surviving spouse has alleged that the veteran's 
duties in the Navy as a signalman on the deck of a ship 
aggravated a condition which pre-existed his active duty.

In February 1947, J. W. Reid, MD, reported that the veteran 
had neuritis of the legs.  He recommended that the veteran 
have a complete physical examination to assess his capacity 
to work.

In February 1971, Dr. J. W. Reid reported that, when he 
treated the veteran from February 1947 to August 1949, he had 
neuritis in the right leg, bursitis of the right shoulder, 
and mild-grade generalized osteoarthritis of the extremities 
(feet, knees, and hips).

At a VA examination in September 1968, the veteran presented 
with a diagnosis of arthritis, made by a private physician.  
An exaggeration of the cervical lordotic curve and a dorsal 
round back were noted.  Chest expansion was restricted to 
one-half inch.  Forward flexion was limited and made with 
difficulty.  The diagnosis was rheumatoid spondylitis.

In October 1969, the veteran was admitted to a VA Medical 
Center for evaluation of pain in the spine, neck, shoulders, 
and hips, and particularly the left hip.  He gave a history 
of "growing pains" as a child.  He stated that he had had 
intermittent joint pains from about 1950 to 1965, which had 
become constant joint pain.  On examination, there was a 
decrease in the normal dorsal kyphos, and chest expansion was 
slightly decreased.  There was marked straightening of the 
spine, with loss of normal lordosis.  There was no 
enlargement, deformity, or limitation of motion of the 
peripheral joints.  Movement of the hips appeared full.  A 
laboratory test for rheumatoid arthritis was negative.  X-
rays showed obliteration of the sacroiliac joints.  The 
veteran had the classic appearance of rheumatoid spondylitis, 
and that was the discharge diagnosis.
 
In December 1997, Bennett D. Cotten, Jr., MD, an orthopedic 
specialist, reported that the veteran had ankylosing spondylitis 
and rheumatoid arthritis, and ankylosing spondylitis caused him 
to have a severe kyphotic deformity of the thoracic spine, which 
"played a role" in his severe chronic obstructive pulmonary 
disease.  Dr. Cotten stated that the veteran's history began at 
age 13 or 14 years when he had painful joints.

In January 1998, Frank D. Jones, MD, a specialist in internal 
medicine, reported that severe ankylosing spondylitis had caused 
a severe decrease in the veteran's ability to expand his lungs 
normally, and it caused a crowding of the heart in the chest 
cavity.  Dr. Jones reported that the veteran's prognosis was 
poor, as his ventilatory status continued to worsen.

The veteran died on January [redacted], 1998.  His death certificate, 
signed by Dr. Jones, listed the immediate cause of death as 
respiratory failure due to or as a consequence of chronic 
obstructive pulmonary disease.



The veteran's surviving spouse does not contend that 
rheumatoid spondylitis or ankylosing spondylitis was incurred 
in service; rather, she contends that those conditions pre-
existed the veteran's entry into active service in May 1944 
and were aggravated (increased in severity beyond normal 
progression) during his active service from May 1944 to March 
1946.  She further contends that rheumatoid 
spondylitis/ankylosing spondylitis substantially or 
materially contributed to the veteran's death.

The Board referred the claims file to a specialist in 
rheumatology and requested that the physician offer an 
opinion on the following questions:  

(1) Is it at least as likely as not (a 50 percent or more 
likelihood) that the veteran suffered from rheumatoid 
spondylitis/ankylosing spondylitis prior to his 
entrance on active duty in May 1944?  
(2) If your answer is in the negative to the first 
question, is it at least as likely as not (a 50 percent 
or more likelihood) that the veteran developed 
rheumatoid spondylitis/ankylosing spondylitis while on 
active duty from May 1944 to March 1946 or during the 
one-year period from March 1946 to March 1947?
(3) If your answer is in the affirmative to the first 
question, is it at least as likely as not (a 50 percent 
or more likelihood) that rheumatoid 
spondylitis/ankylosing spondylitis increased in 
severity beyond normal progression while the veteran 
was on active duty from May 1944 to March 1946?  If so, 
please quantify any chronic increase in severity of 
rheumatoid spondylitis/ankylosing spondylitis which 
occurred during that period of time.
(4)  If your opinion is either that rheumatoid 
spondylitis/ankylosing spondylitis pre-existed the 
veteran's active service and was aggravated by active 
service, or that rheumatoid spondylitis/ankylosing 
spondylitis developed during his active service or the 
year following his separation from service, is it at 
least as likely as not (a 50 percent or more 
likelihood) that rheumatoid spondylitis/ankylosing 
spondylitis substantially or materially contributed to 
the veteran's death from chronic obstructive pulmonary 
disease?
  
In response to the Board's questions, the Chief of the 
Rheumatology Section at a VA Medical Center, after a review 
of the veteran's medical records, stated:

It is very likely that ankylosing spondylitis (AS) was 
present before his entrance into the service.  AS 
usually begins at a relatively early age and has a 
long, relentlessly progressive course.  It is very 
difficult to state when the condition begins, as 
patients have very little X-ray or clinical findings 
early on when the symptoms begin.  The patient's 
complaints of back and hip joint pains at the age of 14 
are consistent with the onset of early AS.

There is no reason to suggest that the disease 
progressed at anything other than at a normal rate.  
Without X-rays, the rate of progression cannot be 
adequately judged at such a distant point in the past.  
It is, however, quite likely that the patient's 
symptoms were increased by the heavy activities 
required of a young seaman.  Inflammatory conditions 
are exacerbated by heavy activity although they may not 
change the actual rate of progression.

It is the opinion of this reviewer that the patient had 
a fairly typical course of severe progressive AS from 
the onset and that the period of service did not 
necessarily activate or exacerbate the disease.  It is 
uncertain whether exercise or other external forces 
substantially alter the course of AS, which is largely 
a genetically determined disorder.  It is very likely 
that AS contributed to the patient's pulmonary 
condition, as patients with severe AS often have lung 
disease that is attributable to the condition.  The 
primary manifestations are interstitial lung disease of 
the upper lung fields and restricted lung capacity due 
to the severe kyphoscoliosis that is present.  These 
patients have restrictive lung disease and decreases in 
their total lung capacity.  Another mechanism that 
leads to poor respiratory function in these patients is 
the lack of thoracic expansion.  It is apparent from 
the record that the patient had very limited expansion 
as early as 1968.  It cannot be conclusively stated in 
this patient what other causes of lung disease could be 
present without a pulmonary evaluation or X-ray 
records.  Other possible causes of COPD like tobacco or 
asbestos exposure are also possible (although the 
record does not suggest a role for either of these.)  
However, it is as likely as not that AS played a direct 
role in the pulmonary condition as the patient was 
reported to have severe kyphoscoliosis.  In summary, 
there is no conclusive evidence that the patient's 
military service hastened the course of the veteran's 
condition.  It is likely that the patient's AS existed 
before the onset of military service but that the 
patient's symptoms were likely exacerbated during 
activities required of the servicemen.  It is very 
likely that AS contributed to the patient's pulmonary 
condition and death.  (Emphasis supplied.)

The Board notes that all of the physicians who have 
considered the question have found that the veteran's 
ankylosing spondylitis pre-existed his active service, and 
the Board, therefore, finds that the presumption of soundness 
in that regard was rebutted.  However, as found by the 
specialist in rheumatology from whom the Board requested an 
opinion, the veteran's ankylosing spondylitis increased in 
severity in service.  A presumption of aggravation thus 
arises.  The Board finds that the record does not contain 
clear and unmistakable  evidence required to rebut the 
presumption of aggravation, and so the Board concludes that 
ankylosing spondylitis was aggravated by the veteran's active 
service and must be considered a service connected 
disability.  The medical evidence and opinions clearly show 
that ankylosing spondylitis substantially and materially 
contributed to the veteran's 

death.  Entitlement to service connection for the cause of 
the veteran's death is thus  established.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

